FOR PUBLICATION

        UNITED STATES COURT OF APPEALS
             FOR THE NINTH CIRCUIT


ISAIAS LORENZO LOPEZ,                               No. 15-72406
                                 Petitioner,
                                                     Agency No.
                      v.                            A078-242-814

MERRICK B. GARLAND, Attorney
General,                                              OPINION
                     Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

               Submitted En Banc June 1, 2021*
                  San Francisco, California

                           File June 8, 2021

  Before: Sidney R. Thomas, Chief Judge, and Marsha S.
    Berzon, Johnnie B. Rawlinson, Morgan Christen,
     Paul J. Watford, Mark J. Bennett, Eric D. Miller,
  Bridget S. Bade, Daniel P. Collins, Danielle J. Forrest,
        and Lawrence J. VanDyke, Circuit Judges.

                Opinion by Chief Judge Thomas



    *
      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2              LORENZO LOPEZ V. GARLAND

                        COUNSEL

Jan Joseph Bejar and Nicole A. Leon, Law Offices of Jan
Joseph Bejar P.L.C., San Diego, California; David J. Zimmer
and Joshua J. Bone, Goodwin Procter LLP, Boston,
Massachusetts; for Petitioner.

John W. Blakeley, Assistant Director; M. Jocelyn Lopez
Wright and Patrick J. Glen, Senior Litigation Counsel; Office
of Immigration Litigation, Civil Division, United States
Department of Justice, Washington, D.C.; for Respondent.

Philip L. Torrey, Crimmigration Clinic, Harvard Immigration
and Refugee Clinical Program, Harvard Law School,
Cambridge, Massachusetts, for Amici Curiae
Retired Immigration Judges and Former Members of the
Board of Immigration Appeals.

Russell Reid Abrutyn, Abrutyn Law PLLC, Berkley,
Michigan, for Amicus Curiae the American Immigration
Lawyers Association.


                        OPINION

THOMAS, Chief Judge:

    We stayed en banc proceedings and submission of this
case pending the issuance of an opinion by the United States
Supreme Court in Niz-Chavez v. Barr, No. 19-863. The
Supreme Court has now issued its opinion. Niz-Chavez v.
Garland, 141 S. Ct. 1474 (2021). In light of the decision, we
GRANT the Petition for Review and REMAND the case to
               LORENZO LOPEZ V. GARLAND                    3

the Board of Immigration Appeals for reconsideration in light
of Niz-Chavez.

   PETITION GRANTED. REMANDED.